DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 22 and 24 recite the limitations “a larger end cap” and “a smaller end cap”; these limitations render the claims indefinite because it is not made clear what the respective caps are “larger” than or “smaller” than.  In particular, the claim does not positively relate the two end caps to one another, resulting in ambiguity.  Given the Examiner’s understanding of the invention, it appears that Applicant intends to recite that one end cap is larger than the other end cap.  However, this is not made clear by the claim language.  Therefore, in the spirit of expeditious prosecution, the Examiner would respectfully suggest that Applicant amend Claim 1 to recite “a first end cap disposed on and enclosing said rear piston end, a second end cap disposed on and enclosing said rear , wherein the first end cap is larger than the second end cap”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 817,538 to Wixon.
	In regards to independent Claim 1, and with particular reference to Figures 2-3, Wixon clearly discloses:
	
(1)	A hand air pump inflating device (Fig. 3; “compound air pump”) comprising: a nozzle (12’) having an inflating conduit (40) formed therein; and a cylinder mechanism (10, 11, 30’, 43) including a cylinder body (10) extending in a longitudinal direction to terminate at opened front and rear cylinder ends (Fig. 3), said front cylinder end being fixed to said nozzle (Fig. 3), a tubular shaft (30’) disposed within said cylinder body and extending in the longitudinal direction to 

In regards to Claim 2, the cylinder mechanism further includes a tubular handgrip (43) which is securely connected with said larger end cap (via extension 37’; Fig. 3) and which has a grip wall extending forwardly (i.e. the downwardly extending curvature of handle 43) to surround said rear cylinder end of said cylinder body (it is apparent in Figure 3 that when the handle 43 is moved farther downward to its lowermost position, the outer ends of handle 43 will surround the upper end of the cylinder body 10).
In regards to Claim 6, the front cylinder end of said cylinder body is securely connected with said nozzle to cooperatively define an intake slot (14) which is in air communication with said first chamber and ambient air (clearly shown in Fig. 3), said tubular piston rod having an aperture (38) which is formed at said front piston end and extends radially to be in air communication with said second chamber and said third chamber (Figs. 2-3; col. 4, lines 6-15).
Claim 7, the nozzle has a cylinder coupling portion (i.e. upper half) which is securely coupled with said front cylinder end of said cylinder body (Fig. 3) and which has said inflating conduit (40) formed therethrough and extending in the longitudinal direction (i.e. at the location where tubular shaft 30’ connects), and an object coupling portion (the radially extending tubular member connected to inflating conduit 40, as seen in Fig. 3) which is coupled with an inflatable object (“pneumatic tires”; col. 1, lines 9-16) and which has an inflating port in air communication with said inflating conduit (apparent in Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wixon (applied above) in view of TW 382410 to Shu (copy already provided in Applicant’s Information Disclosure Statement filed on April 28th, 2021).
In regards to Claims 3 & 5, Wixon discloses the hand air pump inflating device as claimed in Claim 1, wherein said rear piston ring module (29, 31, 32’) includes a rear piston ring body (31, 32’) which is securely connected with said rear shaft end of said tubular shaft and which has an axial hole in air communication with said fourth chamber and said tubular shaft (clearly seen in Figs. 2-3), and wherein the front piston ring module includes a front piston ring body (25) which is securely connected with said front piston end of said tubular piston rod (Figs. 2-3) and which includes a fixed seal ring (34) which is securely disposed on an inner surrounding surface of said front piston ring body to serve as said inner ring portion (Figs. 2-3).  However, Wixon does not disclose that the rear piston ring module has an outer annular groove formed in an outer surrounding surface thereof, a notched passage extending in the longitudinal direction to be in air communication with said outer annular groove and said fourth chamber, and a movable seal ring which is received in said outer annular groove and which is in air-tight abutment against said tubular piston rod such that said movable seal ring is moved relative to said tubular piston rod during the rearward stroke to permit air communication between said third chamber and said fourth chamber through said outer annular groove and said notched passage, and during the forward stroke to interrupt the air communication between said third and fourth chambers, as claimed, or similarly, that the front piston ring module has an outer annular groove formed in an outer surrounding surface thereof, and a notched passage extending in the longitudinal direction to be in air communication with said outer annular groove and said second chamber, a fixed seal ring which is securely disposed on an inner surrounding surface of said front piston ring body to serve as said inner 
However, such rear/front valved piston arrangements are vastly well known in the art of hand air pump inflating devices, as shown by Shu.  As seen in Figures 1-8, Shu discloses another hand air pump inflating device having a nozzle 18, cylinder body 16, tubular shaft 12, and tubular piston rod 14 as claimed, wherein the pump also includes a rear piston ring body (13; Fig. 6) which is securely connected with said rear shaft end of said tubular shaft and which has an axial hole in air communication with said fourth chamber and said tubular shaft (apparent in Fig. 6), and which further has an outer annular groove (131) formed in an outer surrounding surface thereof (Fig. 6), and a notched passage (132) extending in the longitudinal direction to be in air communication with said outer annular groove and said fourth chamber (see flow arrows in Fig. 6), and a movable seal ring (135) which is received in said outer annular groove and which is in air-tight abutment against said tubular piston rod such that said movable seal ring is moved relative to said tubular piston rod during the rearward stroke to permit air communication between said third chamber and said fourth chamber through said outer annular groove and said notched passage (as shown in Fig. 4), and during the forward stroke to interrupt the air communication between said third and fourth chambers (as shown in Fig. 5).  Additionally, Shu discloses a front piston ring module (Fig. 7) which is securely connected with said front piston end of said tubular piston rod (Fig. 7), and which has an outer annular groove (151) formed in an outer surrounding surface thereof (Fig. 7), and a notched passage (152) extending in the longitudinal direction to be in air 
As such, Shu clearly shows that his rear and front piston ring modules are an equivalent structure known in the art of hand air pump inflating devices.  Therefore, because the rear and front piston ring modules of Wixon and Shu were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art of hand air pump inflating devices would have found it obvious to substitute Wixon’s rear and front piston ring modules for Shu’s rear and front piston ring modules.  Finally, although it is recognized that Shu’s flow the first and second chambers is reversed relative to Wixon’s flow, the principle of a sliding annular seal/notch to provide one-way flow past a piston is clearly provided by Shu, and those of skill will readily understand that the claimed functionality (i.e. flow from Wixon’s first chamber to his second chamber) will occur when Shu’s front piston ring module structure properly integrated into Wixon’s front piston ring module (i.e. by simply providing the notch 152 at the top side of the annular groove 151).

In regards to Claim 4, Wixon as modified by Shu discloses that the check valve (133-134 in Shu) includes a valve seat (Fig. 6 of Shu) which is formed in an end of said axial hole (Fig. 6 of Shu), a valve disc (133) which is movably disposed between said valve seat and said rear shaft end of said tubular shaft in the longitudinal direction (Fig. 6 of Shu), and an annular valve housing (the small diameter central region of body 13, as seen in Fig. 6 of Shu) which is securely connected with said rear shaft end of said tubular shaft and at a side of said valve disc opposite to said valve seat for receiving said valve disc and limiting a forward movement of said valve disc (Fig. 6 of Shu).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also refer to US 5,997,256 to Gunther, US 6,676,390 to Wang, and US 6,428,290 to Wang, all of which disclose hand air pump inflation devices having cylinder mechanism structures similar to the recited invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






ABC